Title: From George Washington to Robert Cary & Company, 30 November 1759
From: Washington, George
To: Robert Cary & Company



Gentn
Virginia 30th Novr 1759.

By the George and  Captn Richardson and Nicks who Saild with the Fleet in September last I sent Invoices of such Goods as were wanting for myself Estate &ca but knowing that the Latter unfortunately founderd at Sea soon after her Departure from Virginia and that the former may probably have sufferd by that Storm or some other accident by which means my Letters &ca woud miscarry I take this oppertunity by way of Bristol of addressing Copies of them, and over & above the things there wrote for to desire the favour of you to send me a neat Grait (for Coal or small Faggots) in the newest taste and of a Size to fit a Chimney abt 3 feet wide and two Deep—and a fender suited to Ditto—Steel I believe are most usd at present—also send me a New Market great Coat with a loose hood to it made of Blew Drab or broad Cloth with Straps before according to the present taste—let it be made of such Cloth as will turn a good Shower of Rain and made long, and fit in other respects for a Man full 6 feet high & proportionably made—possibly the Measure sent for my other Clothes may be a good d[i]rection in these—Please to add also to the things Orderd for Mrs Dandridge 12 yds of Silver col[ore]d Armozeen or Ducape & cause it to be packd up with the Rest of her things chargd with them &ca.
Five Days ago I dropt a Letter at Williamsburg, to take the first Conveyance to you, desiring Insurance on 50 Hhds Tobo pr the Cary since then I have got 4 more Inspected & all on Float ready to deliver at the Ships side[.] yo. will therefore Insure that quantity and dispose of them in the best manner for Our Interest. If Captn Talman uses that Dispatch in Loading of his Vessell which I am sure he now has in his power to do this Tobo wl come to a very good Market I hope.

It is almost as much trouble and expence getting Goods from any of the Rivers round to Potomack as the Original Charges of Shipping them amounts to, unless they are committed to the charge of very careful Captains who has an Interest in forwarding I shoud be glad therefore if you woud take the oppertunity of some Ship to that River of sending my Goods for the Future.
Your favour of the 6th Augt I have had the pleasure of receiving, and acknowledge myself particularly obligd to you for yr polite Congratulations on my Marriage, as I likewise am for the Dispatch of my Goods—I am Gentn Yr Most Obedt Hble Servt

Go: Washington

